DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation “a first mode… only the second die presses the material… a tensile force is applied…”, “second mode…the die presses the material…a tensile force is applied” renders the claim indefinite. The claim is mixed statutory class claim of product and process. The claim is recites the product and what it comprises, but mixed with the process it is completing. The limitation(s) as cited above is/are process limitation(s), not product limitation(s). The limitation renders the claim indefinite because it was unclear whether infringement occurs when the die/second die presses the material or when the die/second die is configured to press the material. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, claims 2-4 are rejected. 
Claim 1, 3, 4, 6 recite “the forming surface is formed so as to give a curved shape to the material to be formed” and Claim 2, 5 recite “die is divided into a plurality of pieces” which render the claims indefinite. It is unclear if the forming surface is being formed here or if the forming surface is curved shaped. Also, it is unclear if the die is being divided into a plurality of pieces or if the die comprise plurality of dies. Based on the specification, it is interpreted to be the latter for both claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5, 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kang (WO 2009145538).

Regarding claim 3, Kang discloses a stretch forming device (see elements from claim 2 rejection above which apply for claim 3 and also see embodiment shown in Fig. 1 of Kang) comprising: a die; and gripping parts which grip both end portions of a material to be formed having an elongated shape, wherein a cross-sectional shape of the die has a curved shape in which a center side of a forming surface of the die bulges, and the forming surface is formed so 
Regarding claim 5, Kang discloses a stretch forming method (see claim 2 rejection for elements that apply for claim 5) using a stretch forming device, the device including a die, and gripping parts which grip both end portions of a material to be formed having an elongated shape, the die being divided into a plurality of pieces in a longitudinal direction of a material to be formed to have a plurality of divided dies which can be individually changed in position with respect to a side of the material to be formed, the method comprising: a step of disposing the divided die installed at a central portion (see Fig. 2-7 and lines 157-230 of the translation provided by the applicant: it describes that individual dies are controlled to form the shape in Fig. 2), among the plurality of divided dies, so as to protrude to the side of the material to be formed more than the divided dies installed at end portions (middle portion is protruding more toward the workpiece); a step (see Fig. 2: position in dotted line would meet this limitation) of causing only the divided die disposed at the central portion to press the material to be formed while a tensile force is applied to the material to be formed by the gripping parts; and a step (see Fig. 2: position in solid line would meet this limitation) of causing, when the plurality of divided dies disposed at the central portion and the end portions are disposed so as to give a curved shape to the material to be formed, the plurality of divided dies disposed at the central portion and the end portions to press the material to be formed while a tensile force is applied to the material to be formed by the gripping parts. 
. 
Allowable Subject Matter
Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art teaches “a second die having a second forming surface in which a length thereof along a longitudinal direction of the material to be formed is shorter than a length of the forming surface and which is along the forming surface is removably installed at a central portion of the forming surface, and the stretch forming device has a first mode in which, when the second die has been installed on the forming surface, only the second die presses the material to be formed while a tensile force is applied to the material to be formed by the gripping parts, and a second mode in which, when the second die has been removed from the forming surface, the die presses the material to be formed while a tensile force is applied to the material to be claims 1 is deemed patentable over the prior art of record. Similarly, claim 4 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2006231380 teaches multiple die configuration as disclosed in claims 2 and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            




/GREGORY D SWIATOCHA/            Primary Examiner, Art Unit 3799